Citation Nr: 0730334	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
January 1957.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To assist the veteran in obtaining the 
veteran's service medical records and to afford the veteran 
with a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  

The Board notes that the veteran's service medical records 
are not associated with the claims file and that no Surgeon 
General's Office (SGO) abstracts were available, per an June 
2004 query response from the Personnel Information Exchange 
System.  The veteran's records were presumed destroyed by a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  However, in accordance with the law and 
implementing regulations, the RO failed to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  In this regard, the RO did 
not send a letter to the veteran informing her that her 
service medical records were unavailable for review and 
request that she complete and return NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, as per 
the Veterans Benefits Administration Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section E, 
pg. 3.

The Court has held that in cases where the veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case. See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
development letter to request information 
on alternative sources for service records 
and include NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The RO should advise the veteran 
that she can submit alternate evidence to 
support her claim for service connection, 
including statements from service medical 
personnel; statements from individuals who 
served with her ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which, and private 
physicians from whom she may have received 
treatment, especially soon after 
discharge; letters written during service; 
photographs taken during service and 
insurance examinations.  The RO should 
assist the veteran in this respect, and 
should pursue all logical follow-up 
development pertaining to her claim.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
(West 2002) and 38 C.F.R. §3.159(c)(2) 
(2006), the RO should continue efforts to 
locate such records until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The veteran 
should be notified of the RO's attempts to 
locate her medical records from her active 
duty service, as well as any further 
action to be taken.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's back and mental 
health disorders.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render an 
opinion as to whether it is at least as 
likely that the veteran's current 
disorders are the result of a disease or 
injury incurred in service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2006).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



